[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The above entitled matter started as a small claim case wherein the plaintiff DeCola's Plumbing  Heating, Inc. sought damages in the amount of $1,500 for the removal and installation of a whirlpool tub for the defendant Frank Hubbell, III. It was transferred to the regular docket when the defendant filed a counterclaim alleging that the plaintiff was negligent in measuring the size of the replacement tub case in its installation of the tub.1
The court finds for the plaintiff on the complaint awarding damages of $1,500.
The court also finds that the plaintiff was negligent when it incorrectly measured for the size of the tub, and was negligent with respect to its installation. The defendant's expert testified that it would cost $5,376.79 to correct the "substandard" work. The court finds for the defendant on the counterclaim in the amount of $5,376.79.
In all, the court enters judgment in favor of the defendant against the plaintiff in the net amount of $3,876.79 plus costs.
Robert I. Berdon, Judge Trial Referee